UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
JEANETTA HARTLEY, et al.,                 )
                                          )
            Plaintiffs                    )
                                          )
            v.                            ) Civil Action No. 10-0343 (ESH)
                                          )
JOHN DOMBROWSKI, M.D., et al.,            )
                                          )
            Defendants.                   )
_________________________________________ )

                                    MEMORANDUM OPINION

          Plaintiffs Jeanetta and James Hartley originally sued defendants John Dombrowski, M.D.

(“Dr. Dombrowski”), John Dombrowski, M.D., PC (“Dombrowski, PC”), and Massachusetts

Avenue Surgery Center, LLC (“MASC”), for medical malpractice as a result of the allegedly

negligent implantation of a spinal cord modulator in Mrs. Hartley’s lumbar area when she was a

patient at MASC on March 5, 2007.1 The motions before the Court are (1) plaintiffs’ Motion to

Amend the Complaint to add informed consent and post-surgery malpractice claims; (2) Dr.

Dombrowski and Dombrowski, PC’s Motion to Dismiss for failure to comply with Maryland’s

statutory pre-filing requirements for malpractice claims; (3) Dr. Dombrowski and Dombrowski,

PC’s Motion to Transfer pursuant to 28 U.S.C. § 1404(a); and (4) MASC’s Motion to Dismiss

for lack of personal jurisdiction. As explained herein, the Court will grant plaintiffs’ Motion to

Amend and grant in part Dr. Dombrowski and Dombrowski, PC’s Motion to Dismiss. It will

deny Dr. Dombrowski and Dombrowski, PC’s Motion to Transfer and deny as moot MASC’s

Motion to Dismiss.



1
    Mr. Hartley’s claim is for loss of consortium.
                                        BACKGROUND

       Plaintiffs, residents of Pennsylvania, allege that Mrs. Hartley received negligent medical

treatment from Dr. Dombrowski, a physician licensed in Maryland and the District of Columbia;

Dombrowski, PC, a professional corporation doing business in the District; and MASC, a

Maryland corporation that does business in Maryland and is owned by physicians practicing in

Maryland, Virginia, and the District. (Amended Complaint [“Am. Compl.”] at 2.) According to

plaintiffs, Mrs. Hartley was referred to Dr. Dombrowski by her pain management physician as a

candidate for implantation of a spinal cord modulator to treat her chronic pain. (Id. ¶ 1.) After

being informed that the procedure was low risk, Mrs. Hartley agreed to have the modulator

temporarily implanted in her lumbar area for a trial period. (Id. ¶ 2.) Dr. Dombrowski scheduled

the procedure to occur at MASC, a surgery center that he had an ownership interest in, without

offering Mrs. Hartley any alternative locations. (Id. ¶ 4.) The temporary modulator was

implanted on January 23, 2007, but it failed to reduce Mrs. Hartley’s pain. (Id. ¶ 5.) On January

31, 2007, Mrs. Hartley met with Dr. Dombrowski at his District office, where he adjusted the

device in hopes of improving its pain management. (Id. ¶ 6.) These adjustments were not

effective, and Mrs. Hartley repeatedly telephoned Dr. Dombrowski’s office to tell him so.

However, he assured her that the device was safe and effective, and thus, Mrs. Hartley agreed to

have it permanently implanted. (Id. ¶ 8.)

       On March 5, 2007, Dr. Dombrowski implanted a permanent spinal cord modulator in

Mrs. Hartley’s lumbar area. (Complaint [“Compl.”] ¶ 1.) The operation took place in Bethesda,

Maryland at MASC and was performed with the assistance of MASC employees. (Id.)

Following the operation, Mrs. Hartley complained of difficulty walking and pain in her back and

lower extremities. (Id. ¶ 2.) Nevertheless, Dr. Dombrowski did not attempt to diagnose her



                                                 2
ailments, and MASC employees discharged her without alerting any physicians to her condition

or obtaining physician approval. (Id. ¶¶ 3-4, 14.)

       The following day, plaintiffs telephoned Dr. Dombrowski’s office to inform him that

Mrs. Hartley could not lift her left foot and was numb in her buttocks, reproductive, and perineal

areas. (Compl. ¶ 6.) In response, Dr. Dombrowski prescribed a steroidal medication, but it did

not result in any improvement. (Id. ¶¶ 6-7.) Plaintiffs then conferred with physicians in

Pennsylvania, one of whom telephoned Dr. Dombrowski on March 12, 2007, to discuss Mrs.

Hartley’s condition. Two days after that conversation, Dr. Dombrowski removed the spinal cord

modulator. (Id. ¶¶ 7-9.) However, even after the device was removed, the neurological damage

to Mrs. Hartley’s lumbar area and lower extremities persisted. Mrs. Hartley was diagnosed with

permanent neurological damage in those areas. (Id. ¶¶ 10-11.)

       On March 3, 2010, plaintiffs sued the three defendants for medical malpractice, res ipsa

loquitur, and loss of consortium for negligently operating on and discharging Mrs. Hartley.

(Compl. ¶¶ 12-22.) In response, Dr. Dombrowski and Dombrowski, PC have moved to dismiss

the complaint because plaintiffs had not complied with the pre-filing requirements set forth in

Maryland’s Health Care Malpractice Claims Act, Md. Code Ann., Cts. & Jud. Proc. §§ 3-2A-01

to 09 (“Maryland’s Act”). (Defs. Dr. Dombrowski and Dombrowski, PC’s Mot. to Dismiss

[“Dombrowski Mot. to Dismiss”] at 1.) Plaintiffs oppose this motion, or, in the alternative, they

request that the action be stayed for 150 days while plaintiffs complete these pre-filing

requirements. (Pls.’ Mem. in Opp’n. to Dombrowski Mot. to Dismiss [“Pls.’ Opp’n.”] at 7.)

Defendants have also moved to transfer the case to the Southern Division of the United States

District Court for the District of Maryland pursuant to 28 U.S.C. § 1404(a). (Defs. Dr.

Dombrowski and Dombrowski, PC’s Mot. to Transfer at 1.) Finally, defendant MASC has



                                                 3
moved to dismiss for lack of personal jurisdiction under Federal Rule of Civil Procedure

12(b)(2). (Mem. P. & A. in Supp. of Def. MASC’s Mot. to Dismiss at 1.)

         On July 21, 2010, plaintiffs moved to amend their original complaint. Plaintiffs sought to

add a claim against Dr. Dombrowski and Dombrowski, PC for lack of informed consent. (Am.

Compl. ¶¶ 22-24.) In support of this claim, plaintiffs’ Amended Complaint alleges that Dr.

Dombrowski never informed Mrs. Hartley that the procedure could leave her lower extremities

paralyzed, and that the only warnings she received were in the Informed Consent Form that was

given to her on the day of the surgery along with numerous other documents. (Id. ¶¶ 9-10.)

Plaintiffs also sought to add a claim for post-surgical malpractice against Dr. Dombrowski and

Dombrowski, PC for prescribing steroidal medication to treat Mrs. Hartley’s numbness and

paralysis. (Id. ¶¶ 29-31.)2 Dr. Dombrowski and Dombrowski, PC oppose plaintiffs’ Motion to

Amend, arguing that the statute of limitations for these new claims has run, and the claims do not

relate back to the filing of the original Complaint. (Defs. Dr. Dombrowski and Dombrowski,

PC’s Opp’n. to Pls.’ Mot. to Amend [“Dombrowski Opp’n. to Pls.’ Mot. to Amend”] ¶¶ 3-8.)

The Court will now turn to each of these motions.

                                             ANALYSIS

    I.   MOTION TO AMEND

         Under District law, the statute of limitations for medical malpractice and informed

consent claims is three years.3 D.C. Code § 12-301(8). As more than three years have lapsed



2
 Plaintiffs seek $5,000,000 for each claim alleged in their original and amended complaints
except for loss of consortium, for which they seek $250,000. (Am. Compl ¶¶ 22-42.)
3
  The District’s choice of law rules treat statutes of limitations as procedural rather than as
substantive, and thus, the District’s statute of limitations applies in this case. A.I. Trade Fin.,
Inc. v. Petra Int’l. Banking Corp., 62 F.3d 1454, 1458 (D.C. Cir. 1995).


                                                   4
since the surgery took place, plaintiff’s proposed informed consent claim is time barred. Thus,

the Court must evaluate whether the claim relates back to plaintiffs’ original complaint, which

alleged negligence in operating on Mrs. Hartley and discharging her from the MASC.

       An amendment to a complaint that raises otherwise time barred claims may yet be timely

if the amendment “relates back” to the date of the original complaint under Federal Rule of Civil

Procedure 15(c). Jones v. Bernanke, 557 F.3d 670, 674 (D.C. Cir. 2009). Rule 15(c)(1)(B)

provides that an amendment relates back when it “asserts a claim or defense that arose out of the

conduct, transaction, or occurrence set out—or attempted to be set out—in the original

pleading.” Fed. R. Civ. P. 15(c)(1)(B). This is “not simply an identity of transaction test.” 6A

Charles Alan Wright et al., Fed. Prac. & Proc. Civ. § 1497 (3d ed. 2010). Rather, the underlying

inquiry is whether the original complaint put defendant on notice of the basis for liability that

would be asserted in the amended complaint. Meijer, Inc. v. Biovail Corp., 533 F.3d 857, 866

(D.C. Cir. 2008). An amended claim does not relate back when it “‘asserts a new ground for

relief supported by facts that differ in both time and type from those the original pleading set

forth.’” Jones, 557 F.3d at 674 (quoting Mayle v. Felix, 545 U.S. 644, 650 (2005)). But “the

fact that an amendment changes the legal theory on which the action initially was brought is of

no consequence if the factual situation upon which the action depends remains the same and has

been brought to defendant's attention by the original pleading.” Wright et al., supra § 1497.

       Other courts that have examined whether an informed consent claim relates back to

claims of surgical negligence are split on the issue. See, e.g., Wagner v. Georgetown Univ. Med.

Ctr., 768 A.2d 546, 558 (D.C. 2001) (informed consent claim related back to claim of negligence

during surgery); Azarbal v. Medical Ctr. of Del., Inc., 724 F. Supp. 279, 283 (D. Del. 1989)

(same); Neeriemer v. Superior Court of Maricopa County, 477 P.2d 746, 750 (Ariz. Ct. App.



                                                 5
1970) (same); Bigay v. Garvey, 575 N.W.2d 107, 110 (Minn. 1998) (negligent nondisclosure

claim did not relate back to claim of negligent care during surgery); Jolly v. Russell, 203 A.D.2d

527, 529 (N.Y. App. Div. 1994) (same); Moore v. Baker, 989 F.2d 1129, 1132 (11th Cir. 1993)

(claim for surgical negligence did not relate back to informed consent claim). Those that do not

find relation back tend to apply the reasoning of Moore, which held that a claim that defendant

negligently performed brain surgery did not relate back to a claim that plaintiff did not give

informed consent to that surgery, as the conduct underlying the claims “occurred at different

times and involved separate and distinct conduct,” and plaintiff would have to prove different

facts to recover under each claim. Id.

       By contrast, those courts that find relation back generally view the surgery as a whole as

the “occurrence” out of which both the malpractice and informed consent claims arose. See, e.g.,

Wagner, 768 A.2d at 557; Neeriemer, 477 P.2d at 749.

       The Court prefers the latter approach as it recognizes that defendants in these cases are,

as a practical matter, on notice of plaintiffs’ new informed consent claims even if the original

complaints did not allege the specific facts of the claims. Here, defendants knew from the

original complaint that plaintiffs sought to recover damages for injuries caused by defendants’

medical treatment of Mrs. Hartley. (Compl. at 1.) “Reasonably prudent” defendants would

expect that plaintiffs might assert other theories of recovery for those injuries, including that

Mrs. Hartley did not give informed consent to the surgery that caused them. Wagner, 768

A.2d at 557 (quoting Wright, et al., supra §1497 (2d ed. 1990)). Indeed, “[w]hen a suit is

filed . . . defendant knows that the whole transaction described in it will be fully sifted, by

amendment if need be, and that the form of the action or the relief prayed or the law relied on

will not be confined to their first statement.” Barthel v. Stamm, 145 F.2d 487, 491 (5th Cir.



                                                  6
1944); see also Zagurski v. American Tobacco Co., 44 F.R.D. 440, 443 (D. Conn. 1967) (a claim

for negligent failure to warn about the dangers of cigarette smoking related back to claims of

negligent manufacture and breach of implied warranty of fitness because defendant had notice

from original complaint that plaintiff was trying to enforce a claim for damages sustained from

smoking [defendant’s] cigarettes, and “[i]t is not unreasonable to require [defendant] to

anticipate all theories of recovery and prepare its defense accordingly”).

       Given that the original complaint should have put defendants on notice of plaintiffs’

informed consent claim, relation back is not precluded by the fact that plaintiffs will have to

prove different facts to recover on this claim. Such a reading of Rule 15(c)(1)(B) would

“prohibit relation back even where plaintiff alleged an additional specific act of negligence

during the operation itself, unless the newly alleged act was related to the previously alleged

specific acts.” Neeriemer, 477 P.2d at 749. Rather, notice is the issue underlying the Rule

15(c)(1)(B) inquiry. Meijer, 533 F.3d at 866. Therefore, the Court concludes that plaintiffs’

informed consent claim relates back to the original complaint and it will deny defendants’

Motion to Dismiss this claim.

       The Court also finds that plaintiff’s newly added medical malpractice claim based on Dr.

Dombrowski’s post-surgery prescription of steroidal medication relates back to the original

complaint. That complaint specifically alleged that Dr. Dombrowski had prescribed steroidal

medication to treat Mrs. Hartley’s post-operative paralysis and numbness. (Compl. ¶ 6.) The

Amended Complaint merely asserts a new claim for malpractice based on that conduct. This is

precisely the sort of amendment contemplated by Rule 15(c), which provides for relation back

where the amended pleading asserts a claim arising out of the conduct set forth in the original

pleading. Fed. R. Civ. P. 15(c)(1)(b). Thus, this claim relates back and is not time barred.



                                                 7
    II.   MOTION TO DISMISS FOR FAILURE TO COMPLY WITH MARYLAND’S ACT

          Dr. Dombrowski and Dombrowski, PC have moved to dismiss plaintiffs’ complaint

because plaintiffs failed to comply with the pre-filing requirements for medical malpractice

claims set forth in Maryland’s Act. (Dombrowski Mot. to Dismiss at 1). Maryland’s Act

provides that as a precondition to filing suit, medical malpractice claims alleging damages in

excess of a specified jurisdictional amount (i.e., $30,000)4 must be submitted for arbitration,

along with a certificate from a qualified expert attesting to the alleged malpractice. Md. Code

Ann., Cts. & Jud. Proc. §§ 3-2A-01 to 09. The Act also places a cap on non-economic damages.

Id. at § 11-108. It is uncontested that plaintiffs have not complied with the Maryland Act’s

preconditions. (See Pls.’ Opp’n. at 7.) Plaintiffs, however, argue that District law, rather than

Maryland law, applies. (Id. at 6.) The District requires only that plaintiffs send a Notice of

Intent to Sue to defendants at least 90 days prior to filing suit. D.C. Code Ann. § 16-2802(a).

The Court must resolve this dispute by reference to D.C.’s choice of law rules.

      A. Choice of Law

          When determining the applicable law in a diversity case, a federal court applies the

choice of law rules of the forum state. Bledsoe v. Crowley, 849 F.2d 639, 641 (D.C. Cir. 1988)

(citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). The District uses

“governmental interest analysis,” which requires a court to evaluate the governmental policies

underlying the applicable conflicting laws, and determine which jurisdiction’s policies would be

most advanced by having its law applied to the facts of the case under review. Id. This inquiry

includes consideration of the following factors from the Restatement (Second) of Conflict of



4
 The jurisdictional amount is the limit of the Maryland District Court’s concurrent jurisdiction
with Maryland trial courts of general jurisdiction, Md. Code Ann., Cts. & Jud. Proc. § 3-2A-
02(a)(1), which is currently $30,000. Id. §§ 4-401(1), -402(d)(1)(i).
                                                   8
Laws §145: (1) the place where the injury occurred, (2) the place where the conduct causing the

injury occurred, (3) the domicile, residence, nationality, place of incorporation and place of

business of the parties, and (4) the place where the relationship is centered. Jaffe v. Pallotta

Teamworks, 374 F.3d 1223, 1227 (D.C. Cir. 2004). Finally, choice of law analysis is performed

for each issue adjudicated, therefore a different law can apply to different issues. Id.

        The governmental policies underlying the malpractice laws in Maryland and in the

District differ significantly. Maryland’s Act is aimed at reducing the cost of malpractice

insurance and overall health care costs for Maryland residents. Specifically, in making

arbitration a precondition to filing suit, “[t]he goal . . . was to establish a mechanism to screen

malpractice claims prior to the filing of suit. . . . [T]his would reduce the cost of defense by

ferreting out unmeritorious claims which, in turn, would lower the cost of malpractice insurance

and, potentially, overall health care costs.” Group Health Assoc. v. Blumenthal, 453 A.2d 1198,

1204 (Md. 1983) (citation omitted). Similarly, the purpose behind capping non-economic

damages was to “‘assure the availability of sufficient liability insurance, at a reasonable cost, in

order to cover claims for personal injuries to members of the public.’” Groover v. Burke, 917

A.2d 1110, 1118 (D.C. 2007) (quoting Murphy v. Edmonds, 601 A.2d 102, 114-15 (Md. 1992)).

By contrast, the District’s policy objective is to “[hold] its corporations liable for the full extent

of the negligence attributable to them,” as evidenced by the District’s refusal to cap malpractice

damages. Kaiser-Georgetown Community v. Stutsman, 491 A.2d 502, 509 (D.C. 1985). The

Court considers these competing interests, as well as the other choice of law factors, as they

pertain to each of plaintiffs’ claims.5




5
 Plaintiffs advance another District interest. They argue that because a significant number of the
physicians who own MASC practice in the District, they will “undoubtedly” refer patients
                                                   9
           1. Informed Consent: Dr. Dombrowski and Dombrowski, PC

               Plaintiffs claim that Dr. Dombrowski and Dombrowski, PC failed to timely advise

Mrs. Hartley of the risks of having a spinal cord modulator implanted in her lumbar area, and

that she would not have undergone the procedure had she been so advised. (Am. Compl. ¶¶ 22-

24.) Both Maryland and the District have an interest in applying their laws to this claim because

these defendants do business in both jurisdictions. Thus, large malpractice liability would affect

insurance and health care costs in Maryland, while a cap on damages would prevent the District

from holding its practitioners fully liable for their negligence. As both jurisdictions’ policies are

implicated, the Court turns to the other choice of law factors.

               The negligent conduct at issue occurred in both the District and Maryland. In the

District, Dr. Dombrowski failed to inform Mrs. Hartley of the risks of implantation at their pre-

operation consultations, including the one at which Mrs. Hartley agreed to have the modulator

permanently implanted. (Am. Compl. ¶¶ 8-9.) Nor did he adequately disclose these risks on the

day of the surgery, which took place in Maryland. (Am. Compl. ¶ 10.) Plaintiffs’ injuries were

suffered predominantly in Pennsylvania, where plaintiffs reside.6 (Compl. at 2.) The localities



seeking medical care in the District to MASC. Therefore, plaintiffs argue, the District has an
interest in ensuring that these patients receive competent medical care without getting “hauled
off” to Maryland where they lose the protection of District law. (Pls.’ Opp’n. at 3-4.) Even
assuming arguendo that such referrals “undoubtedly” occur, this interest would not be materially
undermined by the application of Maryland law. There is no suggestion that Maryland provides
less competent health care than the District, or that Maryland does not protect its patients. To the
contrary, “Maryland law does not prevent a defendant from being adjudged liable for substantial
damages.” Groover, 917 A.2d at 1119. Thus, only a false conflict exists with respect to this
interest. See Bledsoe, 849 F.2d at 641 (‘“When the policy of one state would be advanced by the
application of its law, and that of another state would not be advanced by application of its law, a
false conflict appears and the law of the interested state prevails.’”) (quoting Biscoe v. Arlington
County, 738 F.2d 1352, 1360 (D.C. Cir.1984)).
6
 Arguably, a small portion of the injury was also suffered in Maryland, where Mrs. Hartley
experienced numbness and paralysis prior to being discharged. (Compl. ¶¶ 2-4.)
                                                 10
of the parties do not clearly favor either Maryland or the District. Plaintiffs reside in

Pennsylvania, Dr. Dombrowski is licensed in both Maryland and the District, and Dombrowski,

PC, does business in Maryland and the District through Dr. Dombrowski. Finally, the center of

the parties’ relationship favors neither jurisdiction. While both the temporary and permanent

modulators were implanted in Maryland, the consultations leading up to the surgery, the decision

to go forward with permanent implantation, and the post-operative consultations occurred in

Pennsylvania and the District. (Am. Compl. ¶¶ 5-10, 17-18.) See Jenkins v. Cowen, 1987 WL

14601, at *3 (D.D.C. July 17, 1987) (finding the District to be center of relationship as that was

where plaintiff first contacted defendant, initial consultation occurred, defendant agreed to treat

plaintiff, and billing and other record keeping occurred).

               In sum, governmental interest analysis does not favor either Maryland or the

District. Where the interests of both jurisdictions are equally weighty, the law of the forum state

shall apply. Stutsman, 491 A.2d at 509 n.10 (noting that the forum state’s interest in the fair and

efficient administration of justice together with the saving that accrue to its judicial system when

its judges apply law with which they are familiar tilt the balance in favor of the forum state when

the interests of both jurisdictions are equally weighty). Thus, District law shall apply to

plaintiffs’ informed consent claim.

           2. Medical Malpractice: Dr. Dombrowski and Dombrowski, PC

               Plaintiffs claim that Dr. Dombrowski and Dombrowski, PC committed medical

malpractice while implanting the spinal cord modulator. (Am. Compl. ¶¶ 26-28.) For the

reasons explained above, both Maryland and the District have an interest in applying their laws

to this claim. And, as above, the place of the injury, the localities of the parties, and the center of

the relationship do not favor either jurisdiction. However, the negligent conduct underlying this



                                                  11
claim occurred entirely in Maryland, as that is where the surgery took place.7 (Compl. ¶ 1.) This

factor tips the scales decidedly in favor of Maryland, as “‘[t]he state where the defendant’s

conduct occurs has the dominant interest in regulating it.’” Bledsoe, 849 F.2d at 643 (quoting

Biscoe, 738 F.2d at 1361). Thus, Maryland law applies to this claim.

           3. Res Ipsa Loquitur: Dr. Dombrowski, Dombrowski, PC, and MASC

               Plaintiffs claim that under the doctrine of res ipsa loquitur, all three defendants

were either individually or collectively negligent during the device implantation, thereby causing

Mrs. Hartley’s injuries. (Am. Compl. ¶¶ 36-40.) Again, both Maryland and the District’s policy

interests are implicated by this claim. But with respect to defendant MASC, Maryland’s interest

clearly outweighs the District’s, as MASC is a Maryland corporation that conducts business in

Maryland (Mem. P. & A. in Supp. of Def. MASC’s Mot. to Dismiss at 2), and therefore, the

effects of large malpractice liability would be felt predominantly in Maryland.8 That MASC is a

Maryland corporation further diminishes the District’s interest, as the District is interested in

holding its corporations fully liable for their negligence. See Groover, 917 A.2d at 1119 (noting


7
  Plaintiffs argue that the location of the conduct was “fortuitous” as Dr. Dombrowski, and not
Mrs. Hartley, selected it. (Pls.’ Opp’n. at 6.) However, this does not make the location
fortuitous. See, e.g., Ott v. Kaiser-Georgetown Cmty. Health Plan, Inc., 689 F. Supp. 9, 13 n.2
(D.D.C. 1988) (finding that Maryland was hardly a fortuitous situs for the medical malpractice
injury as defendant had designated a hospital in Maryland as one of the hospitals to be used by
patients located in the area where plaintiffs lived). Rather, “fortuitous” describes events such as
automobile accidents. See Vaughan v. Nationwide Mut. Ins. Co., 702 A.2d 198, 202 (D.C.
1997). Moreover, this case is clearly distinguishable from Hitchcock v. United States, 665 F.2d
354, 360 (D.C. Cir. 1981). In Hitchcock, the Court likened the government defendant to a
national corporation with headquarters in the District and a clinic in Virginia, and found that the
negligent medical treatment fortuitously occurred in Virginia because the treatment resulted from
policies developed in the District and therefore would have occurred regardless of where the
clinic was located. No such circumstances are present here.
8
  Plaintiffs argue that because a significant number of MASC’s physician-owners have offices in
the District, MASC conducts business in the District. (Am. Compl. at 2) Assuming arguendo
that this is true, plaintiffs do not dispute that MASC’s principal place of business is in Maryland.

                                                 12
that while the District has a significant interest in “holding its corporations” fully liable for their

negligence, it does not have a similar interest with respect to Maryland corporations).

               The analysis of the four Restatement factors is similar to the Restatement analysis

above, with the localities of the parties more strongly favoring Maryland due to MASC. Thus,

the Court finds that Maryland law applies to plaintiffs’ res ipsa loquitur claim.

            4. Medical Malpractice: MASC

                Plaintiffs claim that MASC committed medical malpractice by discharging Mrs.

Hartley after the operation without first seeking physician approval. (Am. Compl. ¶¶ 33-35.)

Maryland clearly has the greater interest in this claim as it concerns a Maryland corporation, the

negligent conduct occurred in Maryland, the injury was suffered in Pennsylvania and arguably

also in Maryland (see supra note 6), and the parties’ localities are in Maryland and Pennsylvania.

Thus, Maryland law applies to this claim.

            5. Medical Malpractice: Dr. Dombrowski and Dombrowski, PC

                Plaintiffs allege that Dr. Dombrowski and Dombrowski, PC committed medical

malpractice by prescribing Mrs. Hartley steroidal medication in response to her complaints of

numbness and paralysis post-operation. (Am. Compl. ¶¶ 29-32.) The choice of law analysis for

this claim is the same as for the informed consent claim against these defendants, except that

here, the negligent conduct occurred in the District. Thus, this “dominant interest” tips the scales

in favor of the District, and District law applies to this claim. Bledsoe, 849 F.2d at 643 (quoting

Biscoe, 738 F.2d at 1361).

            6. Loss of Consortium: Dr. Dombrowski, Dombrowski, PC, and MASC

                Finally, plaintiffs allege that all three defendants are liable for Mr. Hartley’s loss

of consortium due to Mrs. Hartley’s condition. (Am. Compl. ¶¶ 41-42.) For loss of consortium



                                                  13
claims, the District applies the law of the state where the marriage is domiciled. Long v. Sears

Roebuck & Co., 877 F. Supp. 8, 13 (D.D.C.1995) (citing Stutsman v. Kaiser Foundation Health

Plan, 546 A.2d 367 (D.C. 1988)); Parnigoni v. St. Columba's Nursery School, 681 F. Supp. 2d 1,

13 (D.D.C. 2010); see also Felch v. Air Fla., Inc., 562 F. Supp. 383, 386 (D.D.C. 1983) (noting

that under governmental interest analysis, an action for loss of consortium is typically governed

by the law of the state of marital domicile rather than the law of the state where the wrong

occurred). Thus, plaintiffs’ loss of consortium claim is governed by Pennsylvania law, as that is

where plaintiffs’ marriage is domiciled and the injury to the marital relationship is suffered. See

Long, 877 F. Supp. at 13.

   B. Dismissal of Claims Governed by Maryland Law

       The Court has found that Maryland law applies to three of plaintiffs’ six claims: medical

malpractice for surgical negligence against Dr. Dombrowski and Dombrowski, PC, res ipsa

loquitur against all three defendants, and medical malpractice against MASC. Plaintiffs

requested that if the Court found Maryland law applicable, that it stay the action for 150 days to

allow for arbitration to be completed. (Pls.’ Opp’n. at 7.) Dr. Dombrowski and Dombrowski,

PC seek dismissal of the claims instead. (Dr. Dombrowski and Dombrowski, PC’s Reply to Pls.’

Opp’n. ¶ 7.) Other courts deciding whether to stay or dismiss claims for failure to comply with

pre-filing requirements have dismissed without prejudice. See, e.g., Davis v. Grant Park

Nursing Home LP, 639 F. Supp. 2d 60, 73 (D.D.C. 2009) (dismissing claim where plaintiff had

failed to give notice of intent to file suit as required by District law); Davison v. Sinai Hospital,

462 F. Supp. 778, 781 (D. Md. 1978), aff'd, 617 F.2d 361 (4th Cir. 1980) (dismissing complaint

where plaintiffs failed to arbitrate as required by Maryland law); Stanley v. United States, 321 F.

Supp. 2d 805, 809 (N.D.W.Va. 2004) (dismissing complaint where plaintiff failed to comply



                                                  14
with West Virginia’s pre-filing requirements). Though the D.C. Circuit had found dismissing

rather than staying to be an abuse of discretion where plaintiff had requested a stay and

arbitration proceedings were already underway, Bledsoe, 849 F.2d at 645-46, there is no

indication that arbitration has ever been initiated here. Thus, the Court shall dismiss without

prejudice the claims as to which Maryland law applies. See Davis, 639 F. Supp. 2d at 73

(dismissing for failure to complete pre-filing requirements where Bledsoe circumstances not

present); see also Lewis v. Waletzky, 576 F. Supp. 2d 732, 738 (D. Md. 2008) (noting that

Maryland’s policy of requiring arbitration prior to filing suit is “‘so strong’” that a court will

“‘sua sponte . . . order an action dismissed where the litigants have not followed the special

statutory procedure’”) (quoting Oxtoby v. McGowan, 447 A.2d 860, 864-65 (Md. 1982)).

III.   MOTION TO TRANSFER

       Dr. Dombrowski and Dombrowski, PC have moved to transfer the case to the Southern

Division of the United States District Court for the District of Maryland pursuant to 28 U.S.C. §

1404(a). (Defs. Dr. Dombrowski and Dombrowski, PC’s Mot. to Transfer at 1.) This statute

allows a district court to transfer a case to another district where the case might have been

brought “[f]or the convenience of parties and witnesses, in the interest of justice.” 28 U.S.C. §

1404(a). In deciding whether to transfer, a court is to consider several private and public interest

factors. The private interest factors include (1) the plaintiff's choice of forum, (2) the defendant's

choice of forum, (3) where the claim arose, (4) the convenience of the parties, (5) the

convenience of the witnesses, particularly if important witnesses may actually be unavailable to

give live trial testimony in one of the districts, and (6) the ease of access to sources of proof.

Montgomery v. STG Intern., Inc., 532 F. Supp. 2d 29, 32-34 (D.D.C. 2008). The public interest




                                                  15
factors include (1) the transferee's familiarity with the governing laws, (2) the relative congestion

of each court, and (3) the local interest in deciding local controversies at home. Id.

       Given the proximity of Maryland to the District, public, rather than private, interest

factors predominate. See Medlantic Long Term Care Corp. v. Smith, 791 A.2d 25, 31 (D.C.

2002) (“Where the plaintiff’s choice of forum is between the District of Columbia and one of the

counties in the Washington, D.C. metropolitan area . . . the public interest factors predominate

for the obvious reason that the relative ease or difficulty in getting to a D.C. court and a

metropolitan court outside D.C. is usually the same.”). Here, public interest factors disfavor

transfer, as Maryland law is not applicable to the remaining claims. Rather, District law applies

to plaintiffs’ informed consent and post-surgical malpractice claims, and Pennsylvania law

applies to plaintiff’s loss of consortium claim. Thus, the District is more familiar with the

governing laws than is Maryland. Additionally, most of the conduct underlying the remaining

claims occurred in the District, while the injury was suffered in Pennsylvania. (Am. Compl. ¶¶

8-10, 17.) Thus, the local interest in deciding local controversies also favors the District over

Maryland. In light of these factors and the deference that is given to plaintiffs’ initial forum

choice, Robinson v. Eli Lilly and Co., 535 F. Supp. 2d 49, 52 (D.D.C. 2008), the Court will deny

defendants’ Motion to Transfer.9

IV.    Motion to Dismiss for Lack of Personal Jurisdiction

       As all claims against MASC have been dismissed, the Court will deny MASC’s Motion

to Dismiss for lack of personal jurisdiction as moot.10



9
  Note that plaintiff's choice of forum would receive even more deference if it were their home
forum. Robinson, 535 F. Supp. 2d at 52.
10
  Although plaintiffs’ loss of consortium claim remains, there remain no underlying claims of
negligence against MASC. Thus, there can be no loss of consortium claim against MASC as a
                                                 16
                                            CONCLUSION

       The Court will grant plaintiffs’ Motion to Amend and it will grant in part Dr.

Dombrowski and Dombrowski, PC’s Motion to Dismiss. As a result, all claims against MASC

shall be dismissed. The remaining claims against Dr. Dombrowski and Dombrowski, PC for

informed consent, medical malpractice for the post-surgery prescription of steroidal medication,

and loss of consortium shall remain in this Court, which will apply District law to the informed

consent and medical malpractice claims, and Pennsylvania law to the loss of consortium claim.



                                                               /s/              _____________
                                                    ELLEN SEGAL HUVELLE
                                                    United States District Judge

DATE: October 18, 2010




spouse may only recover for loss of consortium against a defendant who has tortiously caused
injury to the other spouse. See 21 George L. Blum, Standard Pennsylvania Practice § 116:31
(2d ed.).

                                               17